EXHIBIT 10.1
 
PRECEDENT AGREEMENT
THIS PRECEDENT AGREEMENT made as of the October 31, 2017.
BETWEEN:
TRANSCANADA PIPELINES LIMITED
a Canadian corporation
("TransCanada")


OF THE FIRST PART


AND:


PORTLAND NATURAL GAS TRANSMISSION SYSTEM
a Maine general partnership
("PNGTS" or "Shipper")


OF THE SECOND PART


WITNESSES THAT:


WHEREAS TransCanada owns and operates a natural gas pipeline system extending
from a point near the Alberta/Saskatchewan border where TransCanada's facilities
interconnect with the facilities of NOVA Gas Transmission Ltd. easterly to the
Province of Quebec with branch lines extending to various points on the
Canada/United States of America International Border (the "TransCanada System");
and


WHEREAS TransCanada utilizes capacity available from the TransCanada System and
from its firm transportation service contracts on the natural gas transmission
systems of the TBO Pipelines (the "TBO Contracts") to enable it to provide
transportation service to its customers (such capacity on the TransCanada System
and the TBO Contracts is collectively defined as the "Combined Capacity"); and


WHEREAS pursuant to a new capacity open season which closed on September 21,
2017 (the "New Capacity Open Season"), Shipper requested TransCanada to
transport up to 174,311 GJ/d of natural gas from the Union Dawn receipt point
and 8,440 GJ/d of natural gas from the Parkway receipt point (collectively, the
"Receipt Point") to, in both cases, the East Hereford delivery point (into the
PNGTS system) (the "Delivery Point") for delivery for the account of Shipper in
three phases (such three phases are sometimes referred to individually as a
"Phase" and collectively defined as the "Phases"), with each Phase having its
own specified in-service date (for each Phase, its "In-Service Date"), as
further described below:


·
the first Phase shall have an In-Service Date of November 1, 2018 or as soon as
possible thereafter to transport 39,663 GJ/day from the Dawn Receipt Point and
2,651 GJ/day from the Parkway Receipt Point for an aggregate of 42,314 GJ/day,
for a term of 22 years ("Phase I");

1

--------------------------------------------------------------------------------



·
the second Phase shall have an In-Service Date of November 1, 2019 or as soon as
possible thereafter to transport 159,960 GJ/day from the Dawn Receipt Point and
7,481 GJ/day from the Parkway Receipt Point for an aggregate of 167,441 GJ/day,
for a term of 21 years ("Phase II"); and



·
the third phase shall have an In-Service Date of November 1, 2020 or as soon as
possible thereafter to transport 174,311 GJ/day from the Dawn Receipt Point and
8,440 GJ/day from the Parkway Receipt Point for an aggregate of 182,751 GJ/day,
for a term of 20 years ("Phase III").



All of the above collectively defined as the "Requested Service".


WHEREAS others have requested gas transportation services pursuant to the New
Capacity Open Season (the "Other Requests"); and


WHEREAS TransCanada and Shipper recognize that, taking into account Shipper's
request for the Requested Service and the Other Requests, an increase to the
Combined Capacity may be necessary to accommodate the Requested Service and,
subject to the terms and conditions of this Precedent Agreement, TransCanada is
willing to use reasonable efforts to increase the Combined Capacity to the
extent necessary, taking into account Shipper's request for the Requested
Service and the Other Requests, in order to provide Shipper with the Requested
Service, it being recognized that the extent to which it is necessary to
increase the Combined Capacity may change from time to time(the "Required
Increase"); and


WHEREAS TransCanada will use reasonable efforts to provide the Requested
Service, Other Requests and Required Increase in the most efficient manner which
may or may not require an increase to the Combined Capacity; and


WHEREAS Shipper will support TransCanada's efforts to provide the Requested
Service, Other Requests and Required Increase using the most efficient manner,
including without limitation, consideration of options which may or may not
require the installation of additional pipeline facilities; and


WHEREAS TransCanada and Shipper recognize that the Required Increase may rely on
the installation of facilities which are required solely on account of Shipper's
request for the Requested Service and/or facilities which are required on
account of both Shipper's request for the Requested Service and one or more of
the Other Requests; and


WHEREAS Shipper and TransCanada agree that, upon an Event of Cancellation
pertaining to any Phase for which a Firm Transportation Service Contract has not
been executed, Shipper shall bear the risk of all reasonably incurred financial
obligations and outlays in connection with TransCanada's efforts to increase the
Combined Capacity to the extent necessary, taking into account the Requested
Service and TransCanada's obligations pursuant to the Other Requests, in order
to provide Shipper with the Requested Service, subject to the cost allocations
and limitations set forth herein; and


2

--------------------------------------------------------------------------------

WHEREAS Shipper has provided TransCanada with evidence of natural gas supply,
market and upstream and downstream transportation arrangements corresponding to
the Requested Service, as applicable; and


WHEREAS TransCanada and Shipper have executed a financial assurances agreement
dated effective as of the Effective Date of this Precedent Agreement (such
financial assurances agreement, as amended from time to time, being hereinafter
called the "Financial Assurances Agreement"), pertaining to the financial
security that TransCanada may require from Shipper in connection with the
payment of transportation charges for the provision of the Requested Service;
and


WHEREAS subject to the terms and conditions of this Precedent Agreement,
TransCanada and Shipper desire to enter into a firm transportation service
contract substantially in the form attached hereto as Exhibit "A" for each of
Phase I, Phase II and Phase III (for each Phase, its "Firm Transportation
Service Contract" and collectively, the "Firm Transportation Service
Contracts"); and


WHEREAS Shipper has proposed an expansion project on its facilities downstream
of TransCanada with in-service dates corresponding with the In-Service Dates for
each Phase (such project is defined herein as "Shipper's Downstream Project").


NOW THEREFORE THIS CONTRACT WITNESSES THAT, in consideration of the covenants
and agreement herein contained, the Parties hereto covenant and agree as
follows:


1. Except where the context expressly states otherwise, the following
capitalized terms, when used in this Precedent Agreement, shall have the
following meanings:


DEFINITIONS:


(a)
"Additional Information" shall have the meaning given to it in Paragraph 2(b).



(b)
"Affiliate" means, in relation to a Party, any company, corporation, partnership
or association which:



(i)
directly or indirectly controls the Party;



(ii)
is directly or indirectly controlled by the Party; or



(iii)
is directly or indirectly controlled by a company or corporation which directly
or indirectly controls the Party;



3

--------------------------------------------------------------------------------

where "controls", "controlled by" and "under common control with" mean the
possession directly, or indirectly through one or more intermediaries, of more
than 50% of the outstanding voting stock of the company in question, or the
power to direct or cause the direction of management policies of, any person,
whether through ownership of stock, as a general partner or trustee, by contract
or otherwise.


(c)
"Allocated Cancellation Costs" means all Cancellation Costs which are not
included in the definition of Shipper Specific Cancellation Costs.



(d)
"Availability Provisions" shall have the meaning given to it in Paragraph 2(a).



(e)
"Banking Day" shall have the meaning ascribed thereto in the General Terms and
Conditions of TransCanada's Canadian Mainline Transportation Tariff, as amended
from time to time.



(f)
"Cancellation Charges" means, to the extent such costs and charges arise from,
are attributable to or are incurred in respect of an Event of Cancellation, all
reasonably incurred costs and charges whatsoever which TransCanada incurs or
becomes obligated to pay as a result of:



(i)
not fulfilling all or any of its obligations under; or



(ii)
cancelling or terminating all or any portion of,



any third party contract or agreement entered into in respect of, in whole or in
part, the design, engineering, procurement, manufacture, construction or supply
of any property, equipment, services or other components whatsoever related to,
arising from or attributable to Shipper's request for the Requested Service
and/or the Required Increase, regardless of whether such costs or charges are
incurred prior to or after an Event of Cancellation.


(g)
"Cancellation Costs" means the sum of all the following amounts, whether such
amounts were incurred prior to or after the Effective Date of this Precedent
Agreement and provided that to the extent any amount falls within more than one
of the categories described in this definition such amount shall only be
accounted for once:



(i)
all Cancellation Charges; plus



(ii)
all Financial Loss; plus
 

(iii)
all Monthly Carrying Costs incurred in respect of Retained Equipment and until
such time as such Retained Equipment and Materials are utilized, or otherwise
disposed of, by TransCanada, to the extent such Monthly Carrying Costs arise
from, are attributable to or are incurred in respect of a Phase which has been
subject to an Event of Cancellation,; plus



4

--------------------------------------------------------------------------------

(iv)
all Project Costs not otherwise accounted for pursuant to subparagraphs (i),
(ii) or (iii) of this definition, to the extent such Project Costs arise from,
are attributable to or are incurred in respect of a Phase which has been subject
to an Event of Cancellation, and excluding all Project Costs applicable to a
Phase for which a Firm Transportation Service Contract has been fully executed
at the time of such Event of Cancellation; plus

 
(v)
TBO Costs, to the extent such TBO Costs arise from, are attributable to or are
incurred in respect of a Phase which has been subject to an Event of
Cancellation, and excluding all TBO Costs applicable to a Phase for which a Firm
Transportation Service Contract has been fully executed at the time of such
Event of Cancellation; plus

 
(vi)
any other financial obligations and outlays reasonably incurred by TransCanada
not otherwise accounted for pursuant to subparagraphs (i), (ii), (iii), (iv) or
(v) of this definition to the extent they arise from, are attributable to or are
incurred in respect of Shipper's request for the Requested Service, regardless
of whether such obligations and outlays are incurred prior to or after an Event
of Cancellation, but excluding all such obligations and/or outlays applicable to
a Phase for which a Firm Transportation Service Contract has been fully executed
at the time of such Event of Cancellation ("Other Financial Obligations and
Outlays").


 
(h)
"Combined Capacity" shall have the meaning given it in the 2nd recital.



(i)
"Delivery Point" shall have the meaning given to it in the 3rd recital.



(j)
"Effective Date" shall mean November 30, 2017.



(k)
"Estimated Liability Limit" shall have the meaning given to it in Paragraph
15(a).



(l)
"Estimated Liability Limit Notice" shall have the meaning given to it in
Paragraph 15(c).

 
(m)
"Event of Cancellation" shall mean any one of the following events:

 
(i)
any declaration of an Event of Cancellation made in accordance with the terms
and conditions of this Precedent Agreement becoming effective; or



5

--------------------------------------------------------------------------------

(ii)
in accordance with Paragraph 10 hereof, Shipper withdrawing its request for the
Requested Service at any time prior to the execution of the Firm Transportation
Service Contract.



(n)
"Financial Assurances" shall have the meaning given to it in Paragraph 20.



(o)
"Financial Assurances Agreement" shall have the meaning given to it in the 11th
recital.



(p)
"Financial Assurances Request" shall have the meaning given to it in Paragraph
20.



(q)
"Financial Loss" means, to the extent arising from, attributable to or incurred
in respect of an Event of Cancellation, any negative variance between cash
proceeds received by TransCanada from the sale, disposal or return of property,
equipment, materials, services or other components whatsoever related to,
arising from or attributable to Shipper's request for the Requested Service
(less any reasonably incurred costs of TransCanada related to such sale,
disposal or return), and TransCanada's reasonably incurred costs (including,
without limitation, costs for design, engineering, procurement, manufacture,
construction, supply and any related costs) incurred in originally acquiring
same, regardless of whether such amounts are incurred prior to or after an Event
of Cancellation, and excluding all such costs applicable to a Phase for which a
Firm Transportation Service Contract has been fully executed at the
effectiveness of such Event of Cancellation.



(r)
"Firm Transportation Service Contract" and "Firm Transportation Service
Contracts" shall each have the meaning given to it in the 12th recital.



(s)
"GJ" shall mean gigajoule, being 1,000,000,000 joules and include the plural as
the context requires.



(t)
"In-Service Date" of each of Phase I, Phase II and Phase III shall have the
meaning given to it in the 3rd recital.



(u)
"Monthly Carrying Costs" means the monthly financial costs that TransCanada
shall charge Shipper in respect of Retained Equipment and Materials, which costs
shall be calculated, for any calendar month, by multiplying the aggregate amount
of all out-of-pocket expenses incurred in the acquisition of Retained Equipment
and Materials pursuant to this Precedent Agreement (calculated on the last day
of such month) by that percentage amount equal to one twelfth (1/12) of the sum
of the Canadian Imperial Bank of Commerce's prime lending rate per annum for
Canadian dollar commercial loans in effect on the last day of such month plus
one (1) percent.



6

--------------------------------------------------------------------------------

(v)
"NEB" means the National Energy Board.



(w)
"New Capacity Open Season" shall have the meaning given to it in the 3rd
recital.



(x)
"Notice" shall have the meaning given to it in Paragraph 23.



(y)
"Other Request Allocated Cancellation Costs" means, with respect to each of the
Other Requests pursuant to which a precedent agreement (similar to this
precedent agreement) has been entered into, the "Allocated Cancellation Costs"
(as defined therein).



(z)
"Other Requests" shall have the meaning given to it in the 4th recital.



(aa)
"Parties" means TransCanada and Shipper; "Party" means either one of them.



(bb)
"Phase", "Phase I", "Phase II", and "Phase III" shall each have the meaning
given to it in the 3rd recital.



(cc)
"Precedent Agreement" means this precedent agreement between TransCanada and
Shipper.



(dd)
"Project Costs" means the reasonably incurred internal and third party costs,
expenses and charges of TransCanada arising from, attributable to or incurred in
respect of:



(i)
any regulatory proceedings to the extent related to, arising from or
attributable to Shipper's request for the Requested Service, including the
preparatory work effected in connection therewith; and



(ii)
all engineering, design, procurement and construction related costs, expenses
and charges to the extent related to, arising from or attributable to Shipper's
request for the Requested Service, regardless of whether such amounts are
incurred prior to or after an Event of Cancellation.  Internal costs, expenses
and charges shall only be included in the definition of Project Costs if such
amounts are directly and exclusively charged and attributable to the project or
projects which are wholly or partially attributable to Shipper's request for the
Requested Service.



(ee)
"Receipt Point" shall have the meaning given to it in the 3rd recital.



(ff)
"Requested Service" shall have the meaning given to it in the 3rd recital.



(gg)
"Required Increase" shall have the meaning given to it in the 5th recital.



7

--------------------------------------------------------------------------------

(hh)
"Retained Equipment and Materials" means property, equipment, materials,
services or other components, to the extent that the purchase of such property,
equipment, materials, services or other components relates to, arises from or is
attributable to Shipper's request for the Requested Service and to the extent
that the construction of the contemplated facilities into which such property,
equipment, materials, services, or other components were to be incorporated has
been cancelled in accordance with Paragraph 13 herein, that TransCanada, acting
in a commercially reasonable manner, elects to retain rather than return, sell,
cancel or otherwise divest.



(ii)
"Shipper Authorizations" shall have the meaning given to it in Paragraph 2(c).



(jj)
"Shipper's Downstream Project" shall have the meaning given to it in the 13th
recital.



(kk)
"Shipper Specific Cancellation Costs" means the Cancellation Costs which relate
to, arise from or are attributable to contemplated facilities which are solely
attributable to the Shipper's request for the Requested Service, if any.



(ll)
"TBO Contracts" shall have the meaning given to it in the 2nd recital.



(mm)
"TBO Costs" means any costs or charges TransCanada incurs or becomes obligated
to pay to the TBO Pipeline(s) attributable to the Requested Service and/or the
Required Increase including without limitation any and all costs to cancel the
TBO Contract or any other contract TransCanada is required to enter into with
the TBO Pipeline or any and all costs or charges payable throughout the term of
the TBO Contract or any other contract TransCanada is required to enter into
with the TBO Pipeline(s) if TransCanada is unable to cancel the TBO Contract or
such other contracts with the TBO Pipeline(s).



(nn)
"TBO Pipelines" means any person or entity that owns and/or operates a natural
gas transmission system that TransCanada has or may enter into a TBO Contract
with, excluding PNGTS, but including Great Lakes Gas Transmission Limited
Partnership, Union Gas Limited, Enbridge Gas Distribution Inc. and Trans Quebec
& Maritimes Pipeline Inc..



(oo)
"TransCanada Authorizations" shall have the meaning given to it in Paragraph 3.



(pp)
"TransCanada System" shall have the meaning given to it in the 1st recital.



SHIPPER AUTHORIZATIONS


2. Shipper shall use reasonable efforts to do, or cause to be done, all lawful
acts that may be necessary to:


8

--------------------------------------------------------------------------------

(a)
qualify Shipper for service under the Firm Transportation Service Contract for
each Phase by complying, inter alia, with Section 1.1 (b) of the "Availability"
provisions of the FT Toll Schedule as set out in TransCanada's Canadian Mainline
Transportation Tariff as amended from time to time (the "Availability
Provisions");



(b)
present to TransCanada, any information requested by TransCanada, including
information pertaining to Shipper's natural gas supply, markets, and upstream
and downstream transportation arrangements that are related to Shipper's request
for the Requested Service that TransCanada determines necessary to fulfill the
requirements of Part III of the National Energy Board Act and the National
Energy Board Filing Manual (both as amended from time to time) in seeking
approval for TransCanada's facilities application(s) in relation to Shipper's
request for the Requested Service (the "Additional Information"); and



(c)
as applicable, obtain, or have others obtain, such certificates, permits,
orders, licenses and authorizations from regulators or other governmental
agencies in the United States and Canada, as the case may be, as are necessary
to enable Shipper, or others designated by Shipper, to receive and make use of
the Requested Service, including where applicable,  the authority to purchase
the gas to be transported and to export from the United States and to import and
deliver into Canada to TransCanada at the Receipt Point(s) and to receive from
TransCanada, to export from Canada, and to import and deliver into the United
States at the Delivery Point(s) the quantities of natural gas to be transported
by TransCanada under the Firm Transportation Service Contract for each Phase
(individually, a "Shipper Authorization" and collectively, the "Shipper
Authorizations") provided that nothing herein shall obligate Shipper to appeal
any decision of a regulatory or judicial authority which has the effect of
denying any such certificate, permit, order, license or authorization or
granting same on conditions unsatisfactory to the Parties hereto.



TRANSCANADA AUTHORIZATIONS


3. TransCanada shall, taking into account Shipper's request for the Requested
Service, Other Requests and Required Increase, use reasonable efforts to do, or
cause to be done, all lawful acts that may be necessary to obtain, or cause to
be obtained, such certificates, permits, licenses, orders, approvals and other
authorizations TransCanada determines are necessary on terms and conditions
satisfactory to TransCanada to enable it to provide the Requested Service, Other
Requests and Required Increase in the most efficient manner (individually, a
"TransCanada Authorization" and collectively the "TransCanada Authorizations")
provided that nothing herein shall obligate TransCanada to appeal, or seek a
review of, any decision of a regulatory or judicial authority which has the
effect of denying any such certificate, permit, order, license or authorization
or granting same on conditions unsatisfactory to either of the Parties hereto. 
Shipper shall actively support TransCanada's efforts to obtain the TransCanada
Authorizations, provided however that such obligation to actively support
TransCanada's efforts shall not obligate Shipper to actively support any aspect
of TransCanada's efforts to the extent
 
9

--------------------------------------------------------------------------------

that it would not be reasonable or prudent for Shipper to do so having regard to
any material adverse impact TransCanada's efforts may have on Shipper. 
Notwithstanding the foregoing, if Shipper fails to provide such support as
determined by TransCanada, TransCanada may declare an Event of Cancellation
pertaining to any affected Phase for which a Firm Transportation Service
Contract has not been fully executed.  Notwithstanding anything to the contrary
herein, the National Energy Board's leave to open with respect to the Required
Increase shall not be included within the definition of TransCanada
Authorizations.


SHIPPER'S FAILURE TO PROVIDE ADDITIONAL INFORMATION


4. If Shipper does not provide TransCanada with the Additional Information
requested pursuant to Paragraph 2(b) in a form satisfactory to TransCanada,
TransCanada may declare an Event of Cancellation pertaining to any affected
Phase for which a Firm Transportation Service Contract has not been fully
executed by providing Notice of its intention to do so to Shipper.  Any such
declaration of an Event of Cancellation shall become effective on the expiration
of fifteen (15) days following receipt of such Notice by Shipper, unless prior
to the expiration of such period Shipper has provided TransCanada with the
Additional Information or given satisfactory reasons (in TransCanada's sole
opinion) for not providing such Additional Information within such period.


ACCEPTANCE OR REJECTION OF SHIPPER'S AUTHORIZATIONS


5. Upon obtaining each of the Shipper Authorizations for a particular Phase and
Shipper having exercised any avenue of appeal or review with respect to such
Shipper Authorizations, Shipper shall promptly provide to TransCanada a copy of
such Shipper Authorizations (as varied, if applicable).  TransCanada shall
within thirty (30) days of receipt of such Notice from Shipper give Notice to
Shipper of TransCanada's acceptance or rejection of such Shipper Authorization. 
If TransCanada does not respond to Shipper's Notice within such thirty (30) day
period, TransCanada shall be deemed to have accepted such Shipper
Authorization.  Acceptance of any Shipper Authorization by TransCanada shall not
be unreasonably withheld and any Notice of rejection of a Shipper Authorization
shall be accompanied by written reasons for such rejection.  TransCanada
acknowledges that it shall not reject an otherwise acceptable Shipper
Authorization in the nature of an import or export permit by reason only that
such permit is for a term which is shorter than the term of any Firm
Transportation Service Contract.  Shipper acknowledges that TransCanada's
acceptance of any Shipper Authorization shall in no way constitute a
representation by TransCanada that such Shipper Authorization will satisfy any
regulatory requirements for obtaining acceptable TransCanada Authorizations.


ACCEPTANCE OR REJECTION OF TRANSCANADA'S AUTHORIZATIONS


6. Upon obtaining each of the TransCanada Authorizations for a particular Phase
and TransCanada having exercised any avenue of appeal or review with respect to
such TransCanada Authorization as TransCanada, in its sole discretion, decides
to undertake, TransCanada shall promptly provide to Shipper a copy, where
applicable, of such TransCanada Authorization (as varied, if applicable) and
Notice of TransCanada's acceptance or rejection of
 
10

--------------------------------------------------------------------------------

such TransCanada Authorization.  Acceptance of any TransCanada Authorization by
TransCanada shall not be unreasonably withheld and any Notice of rejection of a
TransCanada Authorization shall be accompanied by written reasons for such
rejection.  TransCanada acknowledges that it will not reject any TransCanada
Authorization provided such TransCanada Authorization is issued to TransCanada
in the form and substance TransCanada applied for and provided such TransCanada
Authorization is not subject to any conditions which are unacceptable to
TransCanada, acting reasonably.


FAILURE TO OBTAIN TRANSCANADA'S AUTHORIZATIONS


7. In the event of a failure to obtain any TransCanada Authorization on terms
and conditions satisfactory to TransCanada or rejection by TransCanada of a
Shipper Authorization or a TransCanada Authorization, either Party shall
thereafter have the right, but not the obligation, to declare an Event of
Cancellation pertaining to any Phase that requires such TransCanada
Authorization by providing Notice of its intention to do so to the other Party. 
Any such declaration of an Event of Cancellation shall become effective on the
expiration of thirty (30) days following receipt of such Notice by the other
Party, unless within such thirty (30) day period the Parties agree in writing
that such declaration of an Event of Cancellation shall not become effective as
aforesaid or, provided such Event of Cancellation is only with respect to a
rejection of one or more Shipper Authorizations, Shipper waives the requirement
for all such rejected Shipper Authorizations in accordance with the provisions
of Paragraph 5.


BANKRUPTCY OR INSOLVENCY


8. Upon any bankruptcy, winding-up, liquidation, dissolution, insolvency or
other similar proceeding affecting Shipper or its assets or upon the
commencement of any proceeding relating to the foregoing, TransCanada may
declare an Event of Cancellation pertaining to any Phase for which a Firm
Transportation Service Contract has not been executed by providing Notice of its
intention to do so to Shipper.  Any such declaration of an Event of Cancellation
shall become effective immediately upon receipt of such Notice by Shipper.


EXECUTION OF THE FIRM TRANSPORTATION SERVICE CONTRACT


9. The Parties shall execute the Firm Transportation Service Contract for each
particular Phase forthwith after, with respect to such Phase:


(a)
Shipper has complied to TransCanada's satisfaction, acting reasonably, with the
Availability Provisions referred to in Paragraph 2(a) hereof;



(b)
TransCanada has received and accepted all of the TransCanada Authorizations
pursuant to Paragraph 6 hereof;



(c)
Shipper has received, and TransCanada has accepted, all of the Shipper
Authorizations pursuant to Paragraph 5 hereof; and



11

--------------------------------------------------------------------------------

(d)
Shipper has supplied to TransCanada (where necessary) the financial assurances
pursuant to Section 1 of the Financial Assurances Agreement.



Provided however, that if Shipper fails to execute and return to TransCanada a
Firm Transportation Service Contract duly proffered by TransCanada within
fifteen (15) days of receipt thereof by Shipper, TransCanada may, in its sole
discretion, declare an Event of Cancellation pertaining to the applicable Phase
by providing Notice of its intention to do so to Shipper.  Any such declaration
of an Event of Cancellation shall become effective on the expiration of five (5)
days following receipt of such Notice by Shipper, unless within such five (5)
day period Shipper has executed and returned such Firm Transportation Service
Contract to TransCanada.


WITHDRAWAL OF REQUESTED SERVICE


10. Shipper may withdraw its request for any particular Phase of the Requested
Service at any time prior to the execution of the Firm Transportation Service
Contract for that particular Phase.


SUNSET PROVISION
11. 

(a)
Notwithstanding any other provision in this Precedent Agreement, if by November
1, 2021, any of the requirements referred to in Paragraph 9 hereof for a
particular Phase have not been satisfied, then either Party may thereafter
declare an Event of Cancellation pertaining to such particular Phase by
providing Notice of its intention to do so to the other Party.  If any of the
requirements referred to in Paragraph 9 hereof for a particular Phase remain
unsatisfied on the fifteenth (15th) day next following receipt of such Notice,
any such declaration of an Event of Cancellation shall become effective.



(b)
If at any time TransCanada is of the opinion, acting reasonably, that any of the
requirements referred to in Paragraph 9 for a particular Phase will not be
satisfied by November 1, 2021, despite the use of reasonable efforts,
TransCanada may, in its sole discretion, declare an Event of Cancellation
pertaining to such particular Phase by providing Notice of its intention to do
so to Shipper.  Any such declaration of an Event of Cancellation shall become
effective on the expiration of thirty (30) days following receipt of such Notice
by Shipper, unless within such thirty (30) day period the Parties agree in
writing that such declaration of an Event of Cancellation shall not become
effective as aforesaid.



AUTHORIZATION TO SPEND


12. Shipper hereby authorizes TransCanada, prior to the receipt of all
regulatory approvals TransCanada, taking into account Shipper's request for the
Requested Service and the Other Requests, determines necessary for the Required
Increase, to forthwith acquire all materials, enter into all agreements with
individuals and/or organizations and take such other actions which
 
12

--------------------------------------------------------------------------------

TransCanada, acting reasonably, considers necessary: (i) for each particular
Phase, for the timely commencement of the Requested Service by such Phase's
In-Service Date, or as soon as possible thereafter; and (ii) for the timely
commencement of the service requested pursuant to the Other Requests by the
in-service dates requested pursuant to the Other Requests, or as soon as
possible thereafter.  Shipper recognizes that the provision of the Requested
Service may rely on the installation of facilities which are required for both
the provision of the Requested Service and for the provision of service pursuant
to one or more of the Other Requests and that TransCanada's actions, as
described above, may be influenced by any obligations TransCanada has with
respect to the Other Requests.


EVENT OF CANCELLATION


13. Upon the occurrence of an Event of Cancellation, TransCanada's and Shipper's
obligations pursuant to Paragraphs 2, 3, 5, 6 and 9 with respect to the Phase(s)
within the scope of the Event of Cancellation, which shall not include any
Phase(s) for which a Firm Transportation Service Contract has been fully
executed at the time of such Event of Cancellation, shall terminate. 
TransCanada may, at its discretion, decide to cancel, in whole or in part, the
construction of facilities which arise from or are attributable to Shipper's
request for the Requested Service applicable to such Phase or to continue with,
in whole or in part, the construction of facilities which arise from or are
attributable to Shipper's request for the Requested Service applicable to such
Phase.  In making such decision, TransCanada shall act in a commercially
reasonable manner, having regard to all materially relevant matters, including
any obligations TransCanada has with respect to the Other Requests.  Shipper
recognizes that any decision made by TransCanada as described above may be
influenced by any obligations TransCanada has with respect to the Other Requests
and that such decisions may impact Shipper's obligations pursuant to this
Precedent Agreement.  Shipper further recognizes that any decision made by
TransCanada as described above may be subject to change upon any change in any
obligations TransCanada has with respect to the Other Requests, and that such
change may impact Shipper's obligations pursuant to this Precedent Agreement. 
Subject to the foregoing, TransCanada shall use commercially reasonable efforts
to minimize all costs payable by Shipper to TransCanada pursuant to Paragraph 14
below, which shall include efforts to minimize costs committed to prior to
TransCanada receiving and accepting all of the TransCanada Authorizations and
efforts to utilize in a prospective expansion within a reasonable time period,
equipment, materials or internal or third party work product arising out of
facilities contemplated on account of the Requested Service and the Other
Requests (the construction of which has been cancelled), provided that such
efforts shall be subject to TransCanada's other obligations with respect to the
Requested Service and the Other Requests, including TransCanada's obligations
with respect to the In-Service Date for each particular Phase of the Requested
Service and the in-service date for the Other Requests.  Upon making any
determination, or changing any determination, of how it will proceed upon an
Event of Cancellation, TransCanada shall provide Shipper with Notice describing
the decision made.


13

--------------------------------------------------------------------------------

PAYMENT OF CANCELLATION COSTS


14. If an Event of Cancellation is declared on or after the Effective Date,
Shipper shall pay to TransCanada the sum of the following amounts, subject to
TransCanada's obligations pursuant to Paragraph 13 to use commercially
reasonable efforts to minimize all costs payable by Shipper to TransCanada
pursuant to this Paragraph 14:


(a)
100% of the Shipper Specific Cancellation Costs, if applicable; plus



(b)
the product of:

(i)
the sum of the Allocated Cancellation Costs plus the Other Request Allocated
Cancellation Costs for each of the Other Requests pursuant to which a precedent
agreement (similar to this precedent agreement) has been entered into and
pursuant to which precedent agreements an "Event of Cancellation" (as defined
therein) has occurred; multiplied by



(ii)
a fraction, the numerator of which equals Shipper's contract demand for the
Phase that is subject to the Event of Cancellation pursuant to the Requested
Service (in GJ/Day), and the denominator of which equals the sum of the
numerator plus the sum of the contract demand for the Phase that is subject to
the Event of Cancellation for each of the Other Requests pursuant to which a
precedent agreement (similar to this precedent agreement) has been entered into
and pursuant to which precedent agreements an "Event of Cancellation" (as
defined therein) has occurred



Payments will be paid in accordance with the procedures set forth in Paragraph
17 herein.




ESTIMATED LIABILITY LIMIT AND PROJECT COSTS
15. 

(a)
Shipper's total liability pursuant to Paragraph 14 upon an Event of Cancellation
shall be the actual amount payable pursuant to Paragraph 14.  The estimated
liability limit is $0, plus applicable taxes for Phase I, $157,000,000.00, plus
applicable taxes for Phase II, and $10,000,000.00, plus applicable taxes for
Phase III (for each Phase, its "Estimated Liability Limit"), for an aggregate
Estimated Liability Limit of $167,000,000.00.  The Estimated Liability Limit is
calculated in accordance with the provisions set forth in Paragraph 16. 
TransCanada and Shipper acknowledge and agree that the Estimated Liability Limit
is an estimate provided for information purposes only based upon the calculation
described in Paragraph 16, and that to the extent Shipper's actual liability
pursuant to Paragraph 14 is greater than or less than the Estimated Liability
Limit Shipper's obligation to pay such amounts shall not be impacted by the
provisions of this Paragraph 15.  Shipper acknowledges that as of the Effective
Date of this Precedent Agreement TransCanada's design of the facilities and the
estimate, performed in accordance with Paragraph 16, are preliminary, and in
particular, Shipper acknowledges that TransCanada's current design and estimate,
performed in accordance with Paragraph 16, are based upon the assumption that
all of the Other Requests will result in signed precedent agreements, similar to
this Precedent Agreement.



14

--------------------------------------------------------------------------------

(b)
Shipper acknowledges that it has been provided a quarterly estimated spend
profile for the Project Costs for each Phase.  Where Shipper requests in writing
from TransCanada a status update related to any spend profile, TransCanada shall
provide an update of the key milestones and the aggregate of the Project Costs
and future financial commitments if those costs exceed the estimated spend
profile at that time.  TransCanada shall provide such statement to Shipper
within 30 days of the end of the calendar quarter in which Shipper made such
request.

(c)
In the event that TransCanada determines at any time that the currently
applicable Estimated Liability Limit for a Phase is less than 80% of
TransCanada's current estimate for such Phase performed in accordance with
Paragraph 16, then TransCanada shall give Shipper Notice (the "Estimated
Liability Limit Notice") of such and, in such Estimated Liability Limit Notice,
shall provide Shipper with a new estimate performed in accordance with Paragraph
16.  The Estimated Liability Limit Notice shall also include an explanation of
TransCanada's reasons for the changes to the Estimated Liability Limit for such
Phase.

(d)
The Estimated Liability Limit Notice shall and is hereby deemed to constitute a
request by TransCanada to amend Paragraph 15(a) of this Precedent Agreement by
increasing the Estimated Liability Limit for the Phase at issue to the amount
set forth in the new estimate contained in the Estimated Liability Limit Notice.

(e)
If Shipper agrees to the amendments set forth in the Estimated Liability Limit
Notice, or fails to respond to the Estimated Liability Limit Notice within
fifteen (15) days of receiving the Estimated Liability Limit Notice, Paragraph
15(a) shall be deemed amended to increase the Estimated Liability Limit for the
Phase at issue to the amount set forth in the Estimated Liability Limit Notice.

(f)
If Shipper does not agree to the amendments set forth in the Estimated Liability
Limit Notice, TransCanada shall thereupon have the right, in its sole
discretion, to declare an Event of Cancellation pertaining to the Phase(s) at
issue by providing Notice of its intention to do so to Shipper, which Event of
Cancellation shall become effective immediately upon receipt of such Notice by
Shipper.

ESTIMATED LIABILITY LIMIT CALCULATION
16. The Estimated Liability Limit for each particular Phase is equal to the sum
of the following:


(a)
With respect to any contemplated facilities on the TransCanada System which,
pursuant to TransCanada's current design, arise from or are attributable only to
Shipper's request for the portion of the Requested Service corresponding to the
Phase at issue, TransCanada's estimate of all internal and third party costs,
expenses and charges TransCanada will incur to bring into service such
facilities; and



15

--------------------------------------------------------------------------------

(b)
With respect to any contemplated facilities on the TransCanada System which,
pursuant to TransCanada's current design, arise from or are attributable to both
Shipper's request for the portion of the Requested Service corresponding to the
Phase at issue and the Other Requests corresponding to the Phase at issue,
TransCanada's estimate of all internal and third party costs, expenses and
charges TransCanada will incur to bring into service such facilities multiplied
by a fraction, the numerator of which equals Shipper's contract demand for the
Phase at issue pursuant to the Requested Service (in GJ/Day), and the
denominator of which equals the sum of the numerator plus the sum of the
contract demand for each of the Other Requests corresponding to the Phase at
issue, provided that in calculating such fraction, if calculated after the
execution and delivery of this Precedent Agreement, the calculation of the
denominator shall only be based upon the Other Requests which have resulted in a
signed precedent agreement (similar to this Precedent Agreement) for service
pertaining to the Phase at issue.



INVOICING AND PAYMENT


17. TransCanada shall invoice and Shipper shall pay all obligations under this
Precedent Agreement to TransCanada as they may arise from time to time.  Within
fifteen (15) days following receipt of any invoices on account of such
obligations, Shipper shall remit payment to TransCanada.  If Shipper fails to
pay any invoice in full within the time herein required, interest on the unpaid
portion shall accrue from the date such payment is first overdue until payment
is made at a rate of interest equal to the prime rate of interest per annum of
the Canadian Imperial Bank of Commerce applicable to Canadian dollar commercial
loans on the date such payment is first overdue, plus one (1) percent in
addition thereto (with the exception of interest for TBO Costs which shall be
determined pursuant to the TBO Contract), and such interest shall be immediately
due and payable.


AUDIT RIGHTS


18. Provided Shipper has paid to TransCanada all amounts invoiced hereunder, no
earlier than fifteen (15) days after TransCanada has received a written request
from Shipper, Shipper shall have the right, at its cost, to audit TransCanada's
supporting documentation related to the particular invoice(s) to verify the
accuracy of the invoice in question.  Shipper's audit rights shall be granted
during normal business hours.  Shipper's audit rights shall not include any
right to break down the standard labour rates charged by TransCanada.  The total
number of audits commenced in any calendar year shall not exceed one.  Any audit
request by Shipper must be received by TransCanada within a period of two years
after the invoice in question was received pursuant to Paragraph 17.
RETAINED EQUIPMENT AND MATERIALS
19. Upon an Event of Cancellation, TransCanada shall:


16

--------------------------------------------------------------------------------

(a)
provide to Shipper details of the current costs to be recovered from Shipper at
the time of invoicing; and



(b)
 within thirty (30) days following the receipt of TransCanada's invoice(s), and
not as precondition to payment:



(i)
allow Shipper, upon Shipper's written request, to inspect any Retained Equipment
and Materials on which Shipper has been invoiced a Monthly Carrying Cost; and



(ii)
supply Shipper, upon Shipper's written request, copies of invoices relating to
all Cancellation Charges, Retained Equipment and Materials and details of any
Financial Loss, Project Costs and Other Financial Obligations and Outlays on
which Shipper has been invoiced.

If TransCanada shall not have disposed of or utilized any Retained Equipment and
Materials within six (6) months from the date TransCanada makes a determination
to cancel construction of the facilities to which such Retained Equipment and
Materials related, then Shipper shall have the right to purchase from
TransCanada such property, equipment, materials, services or other components
which in whole or in part fall within the definition of Retained Equipment and
Materials at the manufacturers' invoiced cost plus any costs of TransCanada
related to the original purchase of such property, equipment, materials,
services or other components and plus any costs of TransCanada related to the
sale of such property, equipment, materials, services or other components to
Shipper.
FINANCIAL ASSURANCES
20. TransCanada may as a condition of entering into this Precedent Agreement and
at any time and from time to time prior to or during the term of this Precedent
Agreement request, by Notice to Shipper, that Shipper provide financial
assurances in an amount, type and form acceptable to TransCanada for the
performance of its obligations pursuant to this Precedent Agreement or (if
applicable) request that Shipper replace, increase or otherwise amend any
financial assurances for the performance of its obligations pursuant to this
Precedent Agreement previously provided by Shipper to TransCanada ("Financial
Assurances"), such Financial Assurances are to be in an amount that does not
exceed TransCanada's estimate of the maximum payment obligations Shipper could
be subject to upon an Event of Cancellation (the "Financial Assurances
Request").  From time to time, and at any time, prior to or during the term of
this Precedent Agreement TransCanada may assess the Shipper's creditworthiness
related to the performance of its obligations pursuant to this Precedent
Agreement.  When performing any such assessment, TransCanada shall apply the
same criteria in assessing Shipper's creditworthiness as it applies when
determining whether to request Financial Assurances pursuant to TransCanada's
Canadian Mainline Transportation Tariff (as amended from time to time) from a
shipper on the TransCanada System.  TransCanada shall not require Financial
Assurances pursuant to this Paragraph 20 unless, pursuant to any assessment
performed as described above, TransCanada makes a determination that Shipper is
not creditworthy.  No later than five (5) Banking Days from receipt of a
Financial Assurances Request Shipper shall provide TransCanada with the
Financial Assurances in the form and amount specified in such Financial
 
17

--------------------------------------------------------------------------------

Assurances Request.  In addition to any other remedies TransCanada may have if
Shipper fails to provide such Financial Assurances within five (5) Banking Days
from receipt of such Financial Assurances Request, provided that no Event of
Cancellation has occurred, TransCanada shall have the right, in its sole
discretion, to declare an Event of Cancellation pertaining to any Phase for
which a Firm Transportation Service Contract has not been fully executed by
providing Notice of its intention to do so to Shipper, which Event of
Cancellation shall become effective immediately upon receipt of such Notice by
Shipper.
TERM
21. This Precedent Agreement shall remain in effect until the earlier of:


(a)
The date transportation service pursuant to all of the Firm Transportation
Service Contracts associated with all three Phases and the TBO Contract(s) (if
any) for all of the Requested Service has commenced; or



(b)
The date where TransCanada has utilized or disposed of all the Retained
Equipment and Materials, has invoiced the Shipper, and has been paid by Shipper
for all obligations payable by Shipper, including Cancellation Costs pursuant to
this Precedent Agreement.



WAIVER OF DEFAULT
22. No waiver by TransCanada of any default by Shipper in the performance of any
provision of or obligation under this Precedent Agreement shall operate or be
construed as a waiver of any continuing or future default or defaults, whether
of a like or different character.
 
NOTICE
23. Any notice, request or demand ("Notice") to or upon the respective Parties
hereto shall be in writing and shall be validly communicated by the delivery
thereof to its addressee, either personally or by courier, first class mail, or
facsimile to the address hereinafter mentioned:


18

--------------------------------------------------------------------------------

IN THE CASE OF TRANSCANADA
TRANSCANADA PIPELINES LIMITED
   
(i) Mailing Address:
450 - 1st Street SW
 
Calgary, AB T2P 5H1
   
(ii) Delivery Address:
Same as above
     
Attention:
Director, Customer Service
 
Facsimile:
(403) 920-2446
 
Email:
mainline_contracting@transcanada.com
     
IN THE CASE OF SHIPPER
 
PORTLAND NATURAL GAS TRANSMISSION SYSTEM
   
(i) Mailing Address:
700 Louisiana Street
Houston, Texas
77002-2700
   
(ii) Delivery Address:
Same as above
     
Attention:
Vice-President, Business Development
 
Facsimile:
832-320-5555
 
Email:
russell_mahan@transcanada.com



Such Notice sent as aforesaid shall be deemed to have been received by the Party
to whom it is sent: (a) at the time of its delivery if personally delivered or
if sent by facsimile or e-mail, or (b) on the day following transmittal thereof
if sent by courier, or (c) on the third day following the transmittal thereof if
sent by first class mail; provided however, that in the event normal mail
service, courier service, or facsimile service shall be interrupted by a cause
beyond the control of the Parties hereto, then the Party sending the Notice
shall utilize any service that has not been so interrupted or shall personally
deliver such Notice.  Each Party shall provide Notice to the other of any change
of address for the purposes hereof.


ASSIGNMENT


24. Any company which shall succeed by purchase, merger or consolidation to the
assets substantially or in entirety, of Shipper or TransCanada, as the case may
be, shall be entitled to the rights and shall be subject to the obligations of
its predecessor under this Precedent Agreement.  Either Party may, without
relieving itself of its obligations under this Precedent Agreement, assign any
of its rights and obligations hereunder to an Affiliate of such Party without
the consent of the other Party hereto, but otherwise no assignment of this
Precedent Agreement or any of the rights or obligations hereunder shall be made
unless there first shall have been obtained the written consent thereto of the
other Party, such consent not to be unreasonably withheld.  It is agreed,
however, that the restrictions on assignment contained in this paragraph shall
not in any way prevent either Party to this Precedent Agreement from pledging or
mortgaging its rights hereunder as security for its indebtedness.  This
Precedent Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of the Parties hereto.


APPLICABLE LAW


25. This Precedent Agreement shall be construed and applied in accordance with,
and be subject to, the laws of the Province of Alberta, and, where applicable,
the laws of Canada, and shall be subject to the rules, regulations, decisions
and orders of any regulatory or legislative authority having jurisdiction over
the matters contained herein.


19

--------------------------------------------------------------------------------

SEVERENCE


26. If any provision of this Precedent Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
apply only to such provision and all other provisions hereof shall continue in
full force and effect.


REPRESENTATION


27. Shipper represents that neither Shipper nor any third party acting on behalf
of Shipper have executed arrangements with other parties with respect to the
acquisition of natural gas which would have the effect of eliminating Shipper's
need for the Requested Service, and Shipper agrees that it shall not enter into
any such arrangements without the prior written consent of TransCanada while
this Precedent Agreement is in effect.


SOLE BENEFIT


28. TransCanada and Shipper hereby stipulate and agree that this Precedent
Agreement is executed for the sole benefit of TransCanada and Shipper, including
all successors and assignees permitted under the terms of this Precedent
Agreement.  TransCanada and Shipper expressly intend that no rights under this
Precedent Agreement inure to any other parties.


TRANSCANADA'S INTERNAL APPROVAL


29. If TransCanada fails to obtain any internal approvals it determines
necessary, including Board of Director approval, for the transactions
contemplated herein on or before December 31, 2017, TransCanada may, in its sole
discretion, declare an Event of Cancellation pertaining to any Phase by
providing Notice of its intention to do so to Shipper within ten (10) days of
such date.  Any such declaration of an Event of Cancellation shall become
effective on the expiration of five (5) days following receipt of such Notice to
Shipper.


AMENDMENTS


30. This Precedent Agreement may not be amended except by a written amending
agreement signed by TransCanada and Shipper.


EFFICIENT PROVISION OF REQUESTED SERVICE


31. Shipper acknowledges and agrees that TransCanada shall have the option to
determine how the Requested Service, Other Requests and Required Increase will
be provided in the most efficient manner, including, without limitation,
consideration of options which may or may not require the installation of
additional pipeline facilities.


20

--------------------------------------------------------------------------------

TIMING OF IN-SERVICE DATE
32. 

(a)
TransCanada will use reasonable efforts to facilitate the alignment of the
In-Service Date for each particular Phase with the in-service date of upstream
pipeline systems (if applicable) and Shipper's Downstream Project.  TransCanada
and Shipper shall as soon as reasonably practicable, inform the other Party of
any delays that may impact the In-Service Date for any particular Phase.



(b)
Notwithstanding anything in this Precedent Agreement or any Firm Transportation
Service Contract, Shipper agrees it shall have no cause of action or claims
against TransCanada if TransCanada fails to meet the In-Service Date for any
particular Phase for any reason whatsoever, so long as TransCanada has used
reasonable efforts to meet such In-Service Date.



FAILURE TO OBTAIN TBO CONTRACT


33. If TransCanada fails to obtain any TBO Contract it determines is necessary
for any particular Phase of the Requested Service and/or the Required Increase
on terms and conditions satisfactory to TransCanada, TransCanada may in its sole
discretion, declare an Event of Cancellation pertaining to such particular
Phases by providing Notice to Shipper.  Any such declaration of an Event of
Cancellation shall become effective on the expiration of fifteen (15) days
following receipt of such Notice by Shipper, unless within such fifteen (15) day
period the Parties have mutually agreed in writing to an alternate arrangement
that does not require TransCanada to enter into the TBO Contract.


LIMITATION OF LIABILITY


34. TransCanada shall not be liable to Shipper for any:


(a)
damages including consequential, incidental, punitive and exemplary damages;
and/or



(b)
losses including loss of revenue or loss of profit;



suffered, sustained, or incurred by Shipper as a result of this Precedent
Agreement, unless such damages or losses occur as a result of TransCanada's
willful default or gross negligence.


35. No personal liability whatsoever will be attached to, be imposed upon, or
otherwise be incurred by, any partner, agent, management official or employee of
Shipper (or any shareholder, director, officer or employee of Shipper) for any
liability that may arise by reason of this Precedent Agreement or for any claim
based on such liability, other than by a partner in respect of assets of Shipper
held in the name of, or on behalf by, such partner.  The sole recourse of
TransCanada for any such liability or claim is limited to the assets of Shipper,
whether held in its own name or held for Shipper in the name of one or more of
its partners.
21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the duly authorized Parties hereto have executed this
Precedent Agreement as of the date first above written.




PORTLAND NATURAL GAS TRANSMISSION SYSTEM
By its Operator, PNGTS Operating Co., LLC
 
TRANSCANADA PIPELINES LIMITED
By:
/s/ James Eckert
 
By:
 /s/ Karl Johannson  
Name: James Eckert
   
Name: Karl Johannson
 
Title: President
   
Title: Executive Vice-President & President, Canada & Mexico, Natural Gas
Pipelines & Energy
         
By:
/s/ Lauri Newton
 
By:
 /s/ Don Bell  
Name: Lauri Newton
   
Name: Don Bell
 
Title: Chief Compliance Officer, FERC
   
Title: General Manager






 




 
Contract Approval
Customer Service Leader
 
Customer Representative
 
Legal Review
 

 

 
22

--------------------------------------------------------------------------------



FIRM TRANSPORTATION SERVICE CONTRACT


THIS FIRM TRANSPORTATION SERVICE CONTRACT, made as of the [●] day of [●].


BETWEEN:                  TRANSCANADA PIPELINES LIMITED
a Canadian corporation
("TransCanada")


OF THE FIRST PART
AND:
 
[●]
an Entity Formed under the laws of
[●]
("Shipper")
OF THE SECOND PART
 
WITNESSES THAT:
WHEREAS TransCanada owns and operates a natural gas pipeline system extending
from a point near the Alberta/Saskatchewan border where TransCanada's facilities
interconnect with the facilities of NOVA Gas Transmission Ltd. easterly to the
Province of Quebec with branch lines extending to various points on the
Canada/United States of America International Border; and
WHEREAS Shipper has satisfied in full, or TransCanada has waived, each of the
conditions precedent set out in Sections 1.1 (b) and (c) of TransCanada's Firm
Transportation Service Toll Schedule referred to in Section 7.1 hereof (the "FT
Toll Schedule"); and
WHEREAS Shipper has requested and TransCanada has agreed to transport quantities
of gas, that are delivered by Shipper or Shipper's agent to TransCanada at the
Receipt Point(s) referred to in Section 3.2 hereof (the "Receipt Point(s)"), to
the Delivery Point(s) referred to in Section 3.1 hereof (the "Delivery
Point(s)") pursuant to the terms and conditions of this Contract; and

Exhibit "A" - Form of Transportation Tariff - Page 1
 

--------------------------------------------------------------------------------

WHEREAS the Parties hereto have heretofore entered into an agreement dated as of
the [●] day of [●], 200[●], (the "Precedent Agreement") which bound them,
subject to fulfillment or waiver of the conditions precedent therein set forth,
to enter into a Contract substantially upon the terms and conditions hereinafter
described; and
WHEREAS the conditions precedent of the Precedent Agreement have been satisfied
or waived; and
WHEREAS the quantities of gas delivered hereunder by Shipper or Shipper's agent
to TransCanada are to be removed from the province of production of such gas by
Shipper and/or Shipper's suppliers and/or its (their) designated agent(s)
pursuant to valid and subsisting permits and/or such other authorizations in
respect thereof.
NOW THEREFORE THIS CONTRACT WITNESSES THAT, in consideration of the covenants
and agreement herein contained, the Parties hereto covenant and agree as
follows:
Article I – Commencement of Service
1.1 TransCanada shall use reasonable efforts to have the additional facilities
(and/or obtain such transportation arrangements on other gas transmission
systems) as may be required to effect the transportation of the gas hereunder
(the "Necessary Capacity") in place by the [●] day of [●], 20[●], or as soon as
possible thereafter.  TransCanada's ability to provide service by the [●] day of
[●], 20[●], will be subject to, inter alia:
a)
the timing of receipt by Shipper and TransCanada of the authorizations referred
to in paragraphs 1 and 2 of the Precedent Agreement which are required prior to
the commencement of construction of TransCanada's facilities and the timing of
the commencement of the services required by TransCanada (if any) on Other
Pipelines; and

b)
the lead time required for the acquisition, construction and installation of
those facilities required by TransCanada.

TransCanada shall use reasonable efforts to provide Shipper with ten (10) days
advance Notice of the anticipated availability of the Necessary Capacity (the
"Advance Notice").  TransCanada shall give Shipper Notice of the actual date of
availability of the Necessary Capacity ("TransCanada's Notice), and service
hereunder shall not commence prior to the actual date of availability of the
Necessary Capacity.
 
Exhibit "A" - Form of Transportation Tariff - Page 2
 

--------------------------------------------------------------------------------

 
1.2 The date of commencement of service hereunder (the "Date of Commencement")
shall be the earlier of :
a)
the date for which Shipper first nominates and TransCanada authorizes service
hereunder; or
 

b)
the tenth (10th) day following the day on which Shipper received TransCanada's
Notice;

PROVIDED that Shipper shall not be obligated to a Date of Commencement which is
earlier than the [●] day of [●], 20[●], unless mutually agreed upon by both
Parties.
Article II – Gas to be Transported
2.1 Subject to the provisions of this Contract, the FT Toll Schedule, the List
of Tolls, and the General Terms and Conditions referred to in Section 7.1
hereof, TransCanada shall provide transportation service hereunder for Shipper
in respect of a quantity of gas which, in any one day from the Date of
Commencement until the [●] day of [●], 20[●], shall not exceed [●] GJ/d (the
"Contract Demand").
article III – Delivery Point(s) and Receipt Point(s)
3.1 The Delivery Point(s) hereunder are those points specified as such in
Exhibit "1" which is attached hereto and made a part hereof.
3.2 The Receipt Point(s) hereunder are those points specified as such in Exhibit
"1" hereof.
Article iv -Tolls
4.1 Shipper shall pay for all transportation service hereunder from the Date of
Commencement in accordance with TransCanada's FT Toll Schedule, List of Tolls,
and General Terms and Conditions set out in TransCanada's Transportation Tariff
as the same may be amended or approved from time to time by the National Energy
Board ("NEB").
 
Exhibit "A" - Form of Transportation Tariff - Page 3
 

--------------------------------------------------------------------------------

 
 
Article V – Term of Contract
5.1 This Contract shall be effective from the date hereof and shall continue
until the [●] day of [●], 20[●].
Article vi – Notices
6.1 Any notice, request, demand, statement or bill (for the purpose of this
paragraph, collectively referred to as "Notice") to or upon the respective
parties hereto shall be in writing and shall be directed as follows:
 
IN THE CASE OF TRANSCANADA:
TRANSCANADA PIPELINES LIMITED
(i)  
mailing address:
P.O. Box 1000
    Station M     Calgary, Alberta     T2P 4K5    
(ii)  
delivery address:
TransCanada Tower
    450 - 1st Street S.W.     Calgary, Alberta     T2P 5H1            
Attention: Director, Customer Service     Telecopy: (403) 920 - 2446        
(iii)  
nominations:
Attention:
Manager, Nominations and Allocations
   
Telecopy:
(403) 920 - 2446
       
(iv)  
invoices:
Attention:
Manager, Contracts and Billing
   
Telecopy:
(403) 920 - 2446
       
(v)  
other matters:
Attention:
Director, Customer Service
   
Telecopy:
(403) 920 - 2446

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit "A" - Form of Transportation Tariff - Page 4
 
 
 

--------------------------------------------------------------------------------

 
IN THE CASE OF SHIPPER:
[●]
(i)  
mailing address:
[●]
   
(ii)  
delivery address:
same as above
       
(iii)  
nominations:
Attention:
[●]
   
Telecopy:
[●]
       
(iv)  
invoices:
Attention:
[●]
   
Telecopy:
E-mail address:
[●]
[●]
       
(v)  
other matters:
Attention:
[●]
   
Telecopy:
[●]

 
Notice may be given by telecopier or other telecommunication device and any such
Notice shall be deemed to be given four (4) hours after transmission.  Notice
may also be given by personal delivery or by courier and any such Notice shall
be deemed to be given at the time of delivery.  Any Notice may also be given by
prepaid mail and any such Notice shall be deemed to be given four (4) days after
mailing, Saturdays, Sundays and statutory holidays excepted.  In the event
regular mail service, courier service, telecopier or other telecommunication
service shall be interrupted by a cause beyond the control of the Parties
hereto, then the Party sending the Notice shall utilize any service that has not
been so interrupted to deliver such Notice.  Each Party shall provide Notice to
the other of any change of address for the purposes hereof.  Any Notice may also
be given by telephone followed immediately by personal delivery, courier,
prepaid mail, telecopier or other telecommunication, and any Notice so given
shall be deemed to be given as of the date and time of the telephone notice.
Article vii – Miscellaneous Provisions
7.1 The FT Toll Schedule, the List of Tolls, and the General Terms and
Conditions set out in TransCanada's Transportation Tariff as amended or approved
from time to time by the NEB are all by reference made a part of this Contract
and operations hereunder shall, in addition to the terms and conditions of this
Contract, be subject to the provisions thereof.  TransCanada shall notify
Shipper at any time that TransCanada files with the NEB revisions to the FT Toll
Schedule, the List of Tolls, and/or the General Terms and Conditions (the
"Revisions") and shall provide Shipper with a copy of the Revisions.
 
 
Exhibit "A" Form of Transportation Tariff - Page 5
 

--------------------------------------------------------------------------------



7.2 The headings used throughout this Contract, the FT Toll Schedule, the List
of Tolls, and the General Terms and Conditions are inserted for convenience of
reference only and are not to be considered or taken into account in construing
the terms or provisions thereof nor to be deemed in any way to qualify, modify
or explain the effect of any such provisions or terms.
7.3 This Contract shall be construed and applied, and be subject to the laws of
the Province of Alberta, and, when applicable, the laws of Canada, and shall be
subject to the rules, regulations and orders of any regulatory or legislative
authority having jurisdiction.
IN WITNESS WHEREOF, the Parties hereto have executed this Contract as of the
date first above written.
[●]
 
TRANSCANADA PIPELINES LIMITED
Per:
 
 
Per:
   
Name:
   
Name:
 
Title:
   
Title:
         
Per:
 
 
By:
   
Name:
   
Name:
 
Title:
   
Title:

 
 
  
Contract Approval
Customer Service Leader
 
Customer Representative
 
Legal Review
Proforma Approved

 
 
 
Exhibit "A" - Form of Transportation Tariff - Page 6
 

--------------------------------------------------------------------------------

 
This is EXHIBIT "1" to the FIRM TRANSPORTATION SERVICE CONTRACT made as of the
[●] day of [●] between TRANSCANADA PIPELINES LIMITED ("TransCanada") and [●]
("Shipper").
The Delivery Point hereunder is the point of interconnection between the
pipeline facilities of TransCanada and [●] which is located at:
[●]
The Receipt Point hereunder is the point of interconnection between the pipeline
facilities of TransCanada and [●] which is located at:
[●]
 
 
Exhibit "1" - Form of Firm Transportation Service Contract